Citation Nr: 1028268	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-25 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation greater than 30 percent 
for service-connected fistulectomy, sphincterotomy, cryptotomy 
for recurrent fistula in ano.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran had active service from August 1973 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  

The Veteran essentially contends that the30 percent evaluation 
assigned for his service-connected fistulectomy, sphincterotomy, 
cryptotomy for recurrent fistula in ano disability does not 
accurately reflect the severity of that disability.

The Veteran's medical records show on multiple occasions in 2005 
and 2006 that the Veteran went to a VA Medical Center (VAMC) for 
treatment of severe diarrhea.

At a VA examination in February 2005, the Veteran reported 
chronic problems with fecal incontinence, diarrhea with 
occasional bright red blood on wiping when area is irritated.  
The Veteran's fecal drainage necessitated wearing protective 
absorbent pads.  He had involuntary loss of feces when passing 
gas.

In his September 2005 Notice of Disagreement (NOD), the Veteran 
reported that his condition had been getting progressively worse, 
and that he had extensive leakage and frequent involuntary bowel 
movements.  The Veteran also reported that he had to go to the 
bathroom several times per night as well.  

The Veteran was given a VA examination in August 2006.  At that 
examination the Veteran stated he has continuous leaking, 5 to 7 
loose bowel movements per day, and perianal rawness.  These 
issues cause the Veteran to wear a panty liner and have caused 
the Veteran to use unscheduled sick leave.  The interference with 
the Veteran's job has become significant enough that the Veteran 
was given a Letter of Warning from work in relation to his 
irregular attendance in April 2006.

The Veteran's representative has asked for a new examination, 
contending that the August 2006 examination was inadequate for 
rating purposes.  

Importantly, however, is the fact that the Veteran has additional 
disabilities affecting the gastrointestinal tract/rectum, 
including hemorrhoids, which are service-connected, and irritable 
bowel syndrome (IBS) and diverticulosis, which are not service 
connected.  Therefore, the Veteran has been diagnosed with 
multiple rectal/gastrointestinal disabilities, yet the August 
2006 VA examiner did not distinguish between symptoms 
attributable to the Veteran's service-connected fistulectomy, 
sphincterotomy, cryptotomy for recurrent fistula in ano, service-
connected hemorrhoidectomy residuals, and non-service connected 
IBS disability.  Therefore, this examination is inadequate as it 
does not clearly differentiate between the Veteran's various 
disabilities.  In other words, the examination report does not 
clearly distinguish which symptoms are attributable to which 
disabilities.  As such, another examination is necessary.  

The Veteran's service-connected fistulectomy, sphincterotomy, 
cryptotomy for recurrent fistula in ano is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7335, which instructs to rate as for impairment of sphincter 
control.  Impairment of sphincter control is rated pursuant to 
Diagnostic Code 7332.  Under that code, a 10 percent rating is 
assigned for constant slight, or occasional moderate leakage.  A 
30 percent rating is assigned for occasional involuntary bowel 
movements, necessitating wearing of pad.  To warrant the next 
higher, 60 percent rating, the evidence must show extensive 
leakage and fairly frequent involuntary bowel movements.  

Currently, it is unclear from the examination reports whether the 
Veteran's frequent bowel movements are due to the lack of 
sphincter control as a result of his service-connected 
disability, or whether they are a result of his non-service-
connected irritability bowel syndrome.  

Importantly, when it is not possible to separate the effects of 
service-connected and non-service-connected disabilities, such 
effects should be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran will 
be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination with the appropriate 
specialist to determine the present 
severity of his service-connected 
fistulectomy, sphincterotomy, cryptotomy 
for recurrent fistula in ano.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner should 
specifically differentiate between 
symptoms attributable to the Veteran's 
fistulectomy, sphincterotomy, cryptotomy 
for recurrent fistula in ano, 
hemorrhoidectomy, and IBS disabilities.  
The examiner should also indicate if the 
Veteran's service-connected fistulectomy, 
sphincterotomy, cryptotomy for recurrent 
fistula in ano is productive of extensive 
leakage and fairly frequent involuntary 
bowel movements (the criteria for the 
assignment of the next higher, 60 percent 
rating under the appropriate rating 
criteria for that disability), 
particularly if the symptoms of IBS cannot 
be distinguished from the service-
connected disability.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The claims file, 
must be made available to the examiner for 
review in connection with the examination.

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


